DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 04/16/2021 has been entered.  Claims 1, 4-8, 10, 12-19, 23-27 and 31-34  have been amended; claims 2, 11, 20 and 28 have been canceled; and no new claims have been added.  Claims 1, 3-10, 12-19, 21-27 and 29-34 remain pending in the application.  The previous objections to claims 1-23 and 25-34 are withdrawn based on Applicant’s amendments to claims 1-5, 10-14, 23, 27 and 31-32.  The rejections of claims 7-8, 16-17, 25-26 and 33-34 under 35 U.S.C. 112(b) are withdrawn based on Applicant’s amendments to those claims.  The rejections of claims 20 and 28 under § 112(b) are moot due to the cancelation of those claims.

Response to Arguments
Applicant’s arguments with respect to allowability of claims 1, 3-10, 12-19, 21-27 and 29-34 have been considered, but are moot in view of the new grounds of rejection set forth herein based on art cited in Applicant’s IDS filed on 12/04/2020.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/04/2020 has been placed in the record and considered by the examiner.

Claim Objections
Claims 19 -26 are object to due to the following informalities:
in the last limitation of claim 19, “for a first client device” should be changed to –for the first client device--;
in claim 24, “. . . a number (n) number, n, consecutive packets . . .” should be changed to --. . . a number (n) of consecutive packets . . .”
	Claims 20-23 and 25-26 are objected to due to their dependency on claim 19 Appropriate correction is required.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 10, 19 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over LI et al. (EP3030040 A1, hereinafter “LI”), in view of Sirotkin et al. (US PG Pub 20130114524 A1, hereinafter “Sirotkin”).
Regarding claim 1, LI (cited in Applicant’s IDS filed on 12/04/2020)  teaches a first wireless access point using a first radio access technology (RAT) (FIG 6A either of eNB_1 12 with LTE link to UE 10 or WLAN AP 14 with WiFi link to UE 10)  in a heterogeneous wireless network including the first wireless access point and a second wireless access point using a second RAT (FIG 6A the other of eNB_1 12 with LTE link to UE 10 or WLAN AP 14 with WiFi link to UE 10), the first wireless access point comprising: one or more interfaces configured to receive wireless transmissions (FIG. 6A LTE link or WiFi link via wireless interface); determine one or more performance characteristic for traffic management and traffic between a first client device and the first wireless access point using the first RAT and the second wireless access point using the second RAT, wherein the one or more performance characteristic comprises one or more characteristics of radio resources assigned to the first client device and one or more characteristics of radio resources preferred by the first client device (¶ [0060]; FIG. 8, ¶¶ [0079] – [0084] discloses that the UE reports quality measures on resources (i.e. performance characteristics or radio resources) for all RATs, including the preferred RAT.  Thus it would be readily apparent to one of ordinary skill in the art that quality measures of resources for all RATS could include quality measures of resources for a RAT assigned to the UE, such as the RAT assigned for the UE to transmit the report in the first instance); calculate one or more traffic indicators based on the traffic management and the traffic of the first client device (¶¶ [0016], [0089] The scheduler (in the access point) should take account of the traffic volume (buffer status) {i.e. traffic indicator} and the QoS requirements of each UE and associated radio bearers, when sharing resources between UEs. Schedulers may assign resources taking account the radio conditions at the UE identified through measurements made at the eNB and/or reported by the UE); and communicate at least one of the one or more traffic indicators to the second wireless access point, wherein the at least one of the one or more communicated traffic indicators are for use by the second wireless access point to schedule radio resources 
	LI does not explicitly teach that the first wireless access point comprises a memory comprising instructions; and a hardware processor; wherein the first wireless access point executes the instructions at the hardware processor.
	In analogous art, Sirotkin teaches that the first wireless access point comprises a memory comprising instructions (FIG. 11 storage medium 1000; ¶ [0082]); and a hardware processor (FIG. 11 processing component 1140; ¶ [0082); wherein the first wireless access point, executes the instructions at the hardware processor.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify LI to implement the teachings of Sirotkin.   One would have been motivated to do so in order to implement coordinated multipoint (CoMP) for a wireless network to mitigate interference between base stations, improve system spectral efficiency and enhance throughput performance for user equipment located at the edge of a base station's coverage area. (Sirotikin ¶ [0017])

	Regarding claim 10, the claim is interpreted and rejected for the same reason as set forth for claim 1.

	Regarding claim 19, LI teaches a second wireless access point  using a second radio access technology (RAT) (FIG 6A either of eNB_1 12 with LTE link to UE 10 or WLAN AP 14 with WiFi link to UE 10) in a heterogeneous wireless network including a first wireless access point using a first RAT (FIG 6A the other of eNB_1 12 with LTE link to UE 10 or WLAN AP 14 with WiFi link to UE 10) and the second wireless access point, the second wireless access point comprising: one or more interfaces configured to receive wireless transmissions (FIG. 6A WiFi link or LTE link via wireless interface); receive, from the first wireless access point, at least one traffic indicator, wherein the at least one traffic indicator is based on performance characteristics for traffic management and traffic between the first client device and the first wireless access point and the second wireless access point (¶¶ [0016], [0061], [0089] The scheduler (in the access point) should take account of the traffic volume (buffer status) {i.e. traffic indicator} and the QoS requirements of each UE and associated radio bearers, when sharing resources between UEs. Schedulers may assign resources taking account the radio conditions at the UE identified through measurements made at the eNB and/or reported by the UE; These paragraphs disclose that the second wireless access point receives the report from the first access point; FIG. 8, ¶¶ [0079] – [0084] discloses that the UE includes quality measures on resources for all RATs (i.e. performance characteristics for traffic management and traffic) in the buffer status report); extract one or more of the performance characteristics of the first client device between the first client device and the first wireless access point using the at least one traffic indicator (FIG. 8, ¶¶ [0079] – [0084] discloses that the UE includes quality measures on resources for all RATs (i.e. performance characteristics of the UE for both the first and second access points/RATS) in the buffer status report.  Thus, the second access point can extract this information from the report using the indicator also included in the report); and schedule radio resources for a first client device using the second RAT, wherein the resources are scheduled based at least on the at least one traffic indicator (¶¶ [0016], [0061], [0089] traffic volume or information on data to be transmitted related to the second RAT and included in the buffer status report reads on traffic indicators.  The second wireless access point receives the report from the first access point and uses information in the buffer status report to schedule radio resources on the second RAT).	
a memory comprising instructions; and a hardware processor; wherein the second wireless access point executes the instructions at the hardware processor.
	In analogous art, Sirotkin teaches that the second wireless access point comprises a memory comprising instructions (FIG. 11 storage medium 1000; ¶ [0082]); and a hardware processor (FIG. 11 processing component 1140; ¶ [0082); wherein the second wireless access point, executes the instructions at the hardware processor.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify LI to implement the teachings of Sirotkin.   One would have been motivated to do so in order to implement coordinated multipoint (CoMP) for a wireless network to mitigate interference between base stations, improve system spectral efficiency and enhance throughput performance for user equipment located at the edge of a base station's coverage area. (Sirotikin ¶ [0017])
	
	Regarding claim 27, the claim is interpreted and rejected for the same reason as set forth for claim 19.

Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over LI, in view of Sirotkin, and further in view of Sun et al. (US PG Pub 2018/0249493 A1, hereinafter “Sun”).
	Regarding claim 9, LI teaches wherein the first RAT is a Wi-Fi RAT (FIG. 6A).  LI does not teach wherein the second RAT is a 5G-NR RAT.
	In analogous art, Sun teaches wherein the second RAT is a 5G-NR RAT (¶ [0029] The wireless communication network 1 may use a number of different technologies, such as . . . 5G).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of LI and Sirotkin to 

	Regarding claim 18, the claim is interpreted and rejected for the same reason as set forth for claim 9.

Claims 21, 22, 29 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over LI, in view of Sirotkin, and further in view of Feng et al. (US PG Pub 2012/0275428 A1, hereinafter “Feng”).
	Regarding claim 21, the combination of LI and Sirotkin does not teach wherein scheduling radio resources for the first client device comprises scheduling radio downlink resources, wherein scheduling downlink radio resources comprises one or more of: estimating a number of downlink radio resource units or physical resource blocks to assign to the first client device in on the second RAT for random and scheduled access; estimating a channel width for downlink radio resources to assign to the first client device; estimating one or more parameters of downlink radio resource units or physical resource blocks assigned to the first client device; calculate one or more bandwidth parts for the first client device for sending downlink data between the first RAT and the second RAT; configuring a number of physical downlink control channels per slot; and if the wireless device is a dual-mode user equipment, determining a split of downlink traffic across the first RAT and the second RAT.
	In analogous art, Feng teaches wherein scheduling radio resources for the first client device comprises scheduling radio downlink resources, wherein scheduling downlink radio resources comprises one or more of: estimating a number of downlink radio resource units or physical resource blocks to assign to the first client device in on the second RAT for random and scheduled access; estimating a channel width for downlink radio resources to assign to the first client device; estimating one or more parameters of downlink radio resource units or physical resource blocks assigned to the first client device (FIG. 3, steps 301-302; ¶¶ [0049]-[0051] disclose that the base station allocates specific bandwidth to a terminal equal to 25 RBs (i.e. parameter/size of physical resource blocks); ¶ [0064] the specific bandwidth is set for downlink of the terminal); calculate one or more bandwidth parts for the first client device for sending downlink data between the first RAT and the second RAT; configuring a number of physical downlink control channels per slot; and if the wireless device is a dual-mode user equipment, determining a split of downlink traffic across the first RAT and the second RAT.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of LI and Sirotkin to communicate to the UE a number of resource blocks assigned to the UE for downlink communications in a manner taught by Feng.  One would have been motivated to do so in order to inform the UE of its allocated resources for downlink communication in a manner that minimizes resources used to communicate the allocation, thereby increasing overall system throughput.  (Feng ¶ [0004])

	Regarding claim 22, the combination of LI and Sirotkin does not teach wherein scheduling radio resources for the first client device comprises scheduling uplink radio resources, wherein scheduling uplink radio resources comprises one or more of: estimating a number of uplink radio resource units or physical resource blocks to assign to the first client device in on the second RAT for random and scheduled access; estimating a channel width for uplink radio resources to assign to the first client device; estimating one or more uplink parameters of resource units or physical resource blocks assigned to the first client device; calculating one or more bandwidth parts for the first client device for sending uplink data between the first RAT and the second RAT; configuring a number of physical downlink control channels per slot; and if the wireless device is a dual-mode user equipment, determining a split of uplink traffic across the first RAT and the second RAT.
	In analogous art, Feng teaches wherein scheduling radio resources for the first client device comprises scheduling uplink radio resources, wherein scheduling uplink radio resources comprises one or more of: estimating a number of uplink radio resource units or physical resource blocks to assign to the first client device in on the second RAT for random and scheduled access; estimating a channel width for uplink radio resources to assign to the first client device; estimating one or more uplink parameters of resource units or physical resource blocks assigned to the first client device (FIG. 3, steps 301-302; ¶¶ [0049]-[0051] disclose that the base station allocates specific bandwidth to a terminal equal to 25 RBs (i.e. parameter/size of physical resource blocks); ¶ [0064] the specific bandwidth is set for uplink of the terminal); calculating one or more bandwidth parts for the first client device for sending uplink data between the first RAT and the second RAT; configuring a number of physical downlink control channels per slot; and if the wireless device is a dual-mode user equipment, determining a split of uplink traffic across the first RAT and the second RAT.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of LI and Sirotkin to communicate to the UE a number of resource blocks assigned to the UE for uplink communications in a manner taught by Feng.  One would have been motivated to do so in order to inform the UE of its allocated resources for downlink communication in a manner that 

	Regarding claim 29, the claim is interpreted and rejected for the same reason as set forth for claim 21.

	Regarding claim 30, the claim is interpreted and rejected for the same reason as set forth for claim 22.

Allowable Subject Matter
Claims 3-8, 12-17, 23-26 and 31-34 are  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US Patent No. 11,019,534 B2 (Garcia-Saavedra et al.)  -  discloses multi-connectivity scheduler for a multi-RAT system; and
US Patent No. 9,794,870 B2 (Vannithamby et al.) – discloses user equipment and method of flow-to-RAT mapping preferences.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LALITA PACE whose telephone number is (571) 270-3951.  The examiner can normally be reached on Monday – Thursday 7:00 a.m. – 5:30 p.m.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on (571) 272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 



/L.W.P./
Examiner, Art Unit 2413

/UN C CHO/Supervisory Patent Examiner, Art Unit 2413